Name: 2013/393/CFSP: Council Decision 2013/393/CFSP of 22Ã July 2013 amending Decision 2013/382/CFSP extending the mandate of the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  international affairs
 Date Published: 2013-07-23

 23.7.2013 EN Official Journal of the European Union L 198/47 COUNCIL DECISION 2013/393/CFSP of 22 July 2013 amending Decision 2013/382/CFSP extending the mandate of the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 March 2010, the Council adopted Decision 2010/168/CFSP (1) appointing Mr Vygaudas UÃ ACKAS as the European Union Special Representative (EUSR) in Afghanistan. (2) On 15 July 2013, the Council adopted Decision 2013/382/CFSP (2) extending the mandate of the EUSR until 30 June 2014. (3) A new EUSR in Afghanistan should be appointed for the period from 1 September 2013 to 30 June 2014. (4) Decision 2013/382/CFSP should be amended accordingly. (5) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 2013/382/CFSP is replaced by the following: Article 1 European Union Special Representative 1. The mandate of Mr Vygaudas UÃ ACKAS as the EUSR in Afghanistan is hereby extended until 31 August 2013. 2. Mr Franz-Michael SKJOLD MELLBIN is hereby appointed as EUSR in Afghanistan for the period from 1 September 2013 to 30 June 2014. 3. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) OJ L 75, 23.3.2010, p. 22. (2) OJ L 193, 16.7.2013, p. 22.